Citation Nr: 1131329	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-32 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to dependency and indemnity compensation.

2.  Entitlement to special monthly compensation for the purpose of entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran, who died in January 2008, served on active duty from August 1949 to September 1952.  He had service in the Korean Conflict for which his awards and decorations included the Combat Infantryman Badge and Bronze Star Medal with V device.

The appellant is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

After reviewing the record, the Board finds that additional development of the record is warranted with respect to the issue of entitlement to dependency and indemnity compensation.  Accordingly, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO for further action.


FINDINGS OF FACT

1.  The Veteran died in January 2008 as a result of coronary atherosclerosis, due to chronic obstructive airway disease, as a consequence of coronary artery disease.  

2.  Diabetes was a significant condition contributing to the Veteran's death but not resulting in the underlying cause.  

3.  At the time of his death, the Veteran had an unresolved claim pending for special monthly compensation.
4.  Effective August 2, 2002, the Veteran had a combined 100 percent schedular rating for the following disabilities:  posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling; a bilateral hearing loss disability, evaluated as 40 percent disabling; and tinnitus, evaluated as 10 percent disabling.

5.  Prior to his death, the Veteran was not deaf in both ears.

6.  Prior to his death, the Veteran's service-connected disabilities, by themselves, did not cause him to be housebound or to render him unable to care for his daily needs or protect himself from the hazards of his environment, such that he required the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for an award of accrued benefits have not been met. 38 U.S.C.A §§ 5103, 5103A, 5121 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of this appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of the issue of entitlement to special monthly compensation for the purpose of granting accrued benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In July 2008, VA received the appellant's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the appellant of the information and evidence necessary to substantiate and complete her claim, as well as the criteria for accrued benefits.  38 U.S.C.A. § 5103(a).  

In claims for the purpose of accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death, other than VA or service department records.  Such records are considered to be in the constructive possession of VA, and, as such, they are, effectively, part of the record at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Nevertheless, prior to the Veteran's death, VA obtained or ensured the presence of a substantial body of evidence. 

In August 2001 and April 2002, the National Personnel Records Center reported that the Veteran's service treatment records had been destroyed in a fire at its storage facility.  VA attempted to obtain alternative forms of medical evidence, such as reports from the Army Surgeon General's Office.  VA was able to obtain Morning Reports showing that the Veteran had been treated/hospitalized in May and June 1951 for unspecified medical problems.  VA was also able to obtain records of the Veteran's treatment by private health care providers and VA since 1975.  In addition, VA obtained the reports of examinations performed in December 1981, January 1983, December 1984, May 2002, January 2004, and May and June 2007.  Those examinations were conducted, in part, to determine the nature and etiology of disabilities which the Veteran had claimed were the result of disease or injury incurred in or aggravated by service.  

The VA examination reports show that the examiners reviewed the Veteran's past medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations were adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Although VA ensured the presence of a substantial body of evidence prior to the Veteran's death, when the Veteran's service treatment records are unavailable, VA has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (The Court declined to apply an "adverse presumption" where records had been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service.).  

During the pendency of the appeal, the United States Court of Veterans Appeals (Court) set forth certain additional requirements with respect to claims for Dependency Indemnity and Compensation benefits based on service connection for the cause of death.  Those requirements consisted of the following:  (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In addition, the Court found in Hupp that the content of the duty to assist notice letter will depend upon the information provided in the claimant's application. While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the notice letter should be "tailored" and must respond to the particulars of the application submitted.  38 U.S.C.A. § 5103(a).

In this case, the notice sent to the Veteran in July 2008 was not tailored, specifically, to the appellant's claim.  However, that fact has not resulted in prejudice to the appellant in the development of the record, as she has demonstrated good familiarity with the criteria set forth in Hupp.  For example, the appellant's Notice of Disagreement , received in May 2009, and her Substantive Appeal (VA Form 9), received in August 2010, show that she is well-familiar with the applicable law and regulations, as well as the evidence necessary to support her claim.  Moreover, she has ably cited passages from the VA Adjudication Procedures Manual, M21-1MR.  Indeed, throughout the appeal, the appellant has submitted cogent arguments and actively participated in the processing of her claim.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (A notice defect is not prejudicial and can be cured if VA can demonstrate actual knowledge on the part of the appellant.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Finally, VA offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, she has declined to accept that offer.  

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim of entitlement to accrued benefits; and there is no evidence of any VA error in notifying or assisting her that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of that issue.

Analysis

The appellant contends that at the time of the Veteran's death, he had filed a claim of entitlement to service connection for special monthly compensation.  She states that he was in need of the regular aid and attendance of another person due to his service-connected disabilities, and therefore, maintains that his claim for special monthly compensation would have been approved.  Therefore, she maintains that she is entitled to the benefits which would have accrued as a result of that decision.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Although a veteran's claim terminates with his death, a qualified survivor may, to a limited extent, carry on the deceased veteran's claim by submitting a timely claim for accrued benefits. 38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim.  Thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996), aff'g 6 Vet. App. 483 (1994).

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002 and Supp. 2010); see also Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  

Periodic monetary benefits authorized under laws administered by the VA to which a veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the Veteran but unpaid will, upon the death of the Veteran, be paid to his spouse, children, or dependent parent.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

At the time of his death, the Veteran had a claim pending for special monthly compensation.  38 U.S.C.A. § 1114 (West 2002 and Supp. 2010); 38 C.F.R. § 3.350 (2010).  He had a 100 percent combined schedular rating for the following service-connected disorders:   PTSD, evaluated as 100 percent disabling; a bilateral hearing loss disability, evaluated as 40 percent disabling; and tinnitus, evaluated as 10 percent disabling.  The combined rating became effective August 2, 2002.  

Special monthly compensation is an amount over and above regular compensation for a particular service-connected disability or combination of disabilities which constitute a greater degree of impairment or require a higher level of care.  As applicable to the Veteran's case, special monthly compensation is payable where a veteran has a service-connected disability(ies) that renders him permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration is given to the inability of the Veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Bedridden is that condition which, through its essential character, actually requires that the Veteran remain in bed. 38 C.F.R. § 3.352(a).  It is mandatory for VA to consider the enumerated factors within the regulation.  At least one of the enumerated factors must be present.  Turco v. Brown, 9 Vet. App. 222 (1996).

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of a service-connected disability or disabilities.  A finding that the Veteran is housebound is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (West 2002 and Supp. 2010); 38 C.F.R. § 3.350(i) (2010).  

The Board also notes that special monthly compensation is payable when as a result of service-connected disability, the Veteran experiences deafness of both ears, having absence of air and bone conduction.  38 U.S.C.A. § 1114(k) (West 2002 and Supp. 2011); 38 C.F.R. § 3.350(a) (2010).  

The Board acknowledges that the appellant is competent to give testimony about what the Veteran experienced.  For example, she is competent to report he was forgetful, or that had great difficulty hearing, or that he had been unable to work for many years.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, she is not qualified to render opinions which require medical expertise, such as whether the Veteran's service-connected disabilities were of such degree as to require the regular aid and attendance of another person.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  In this regard, the Board notes that the definition of evidence encompasses "negative evidence", that is, evidence which tends to disprove the existence of an alleged fact.  Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  Contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claim.

In this case, the appellant cites the criteria for a 100 percent schedular rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 4.130.  She notes that it includes the fact that the Veteran had a persistent danger of hurting himself, that he experienced intermittent ability to perform activities of daily living, and that he was disoriented.  However, even if the Veteran had demonstrated those manifestations, that does not necessarily mean that he would have required the regular aid and attendance of another person warranting the further assignment of special monthly compensation.  Indeed, the criteria cited by the appellant were contemplated by the 100 percent rating for PTSD in effect at the time of the Veteran's death.  Had consideration for special monthly compensation been warranted, the criteria for the schedular rating could have said so.  In fact, the rating schedule has made such provisions for other disorders, e.g., cases of atrophy or removal of the testes.  38 C.F.R. § 4.115b, Diagnostic Codes 7523, 7524 (2010).  The fact that the rating schedule does not do so for PTSD tends to militate against the appellant's theory of the case.  

A further review of the evidence does show that during the years prior to his death, the Veteran required the regular aid and attendance of another individual in order to maintain an adequate level of care.  However, the need for aid and attendance was, primarily, the result of multiple nonservice-connected disabilities.  In this regard, a May 2006 statement from a nurse practitioner shows that in addition to his service-connected disorders, the Veteran required aid and attendance for chronic obstructive pulmonary disease, hypertension, hyperlipidemia, peripheral vascular disease, a history of lung cancer, an essential tremor, coronary artery disease, and diabetes.  The May 2006 VA statement was supported by the findings on multiple VA examinations in May 2007, including psychiatric and audiologic evaluations, as well as a comprehensive examination to determine whether the Veteran was housebound or in need of aid and attendance.  Indeed, the examiners were asked, specifically, to render an opinion as to whether the Veteran's service-connected disabilities required the regular aid and attendance of another person or rendered the Veteran housebound.  Following those examinations, the examiners found that the Veteran was impaired by a combination of physical and mental disabilities, particularly his nonservice-connected cardiovascular and respiratory disorders.  There were no findings that his service-connected disabilities required the aid and attendance of another person or rendered him housebound.  In fact, the May 2007 VA audiologic examiner stated specifically that the Veteran's hearing loss disability and tinnitus did not result in him being permanently housebound.  During that examination, the VA audiologic examiner found that the Veteran had a mild to severe sensorineural hearing loss in his right ear and a moderate to severe sensorineural hearing loss in his left ear.  There was no evidence that he was totally deaf in either ear.  

In regard to the question of whether the Veteran was housebound, the Board notes that from July 2005 until his death, the Veteran was participating in the VA Home Based Primary Care (HBPC) Program, a program to serve the needs of the home-bound veteran who is physically and/or cognitively unable to keep his primary care clinic appointments.  While the HBPC's list of disorders for which the Veteran was receiving care included PTSD, it did not include his service-connected hearing loss disability or tinnitus.  Rather, it consisted, primarily of disabilities for which service-connection had not been established:  chronic obstructive pulmonary disease, lung cancer, coronary artery disease, hypertension, diabetes, osteoarthritis, hyperplexia, peripheral vascular disease, essential tremors, and incontinence.  Moreover, the May 2006 statement concerning the Veteran's need for aid and attendance indicated that the Veteran was able to travel, such that he could leave his home for appointments.  In fact, it indicated that he could drive short distances to his appointments.  

While none of the foregoing findings is dispositive by itself, the totality of the evidence is against a finding that at the time of his death, the Veteran was housebound or in need of aid and attendance due to his service-connected disabilities.  Indeed, other than the appellant's contentions, she has cited no evidence to support her claim that at the time of his death, the Veteran had met the criteria for special monthly compensation.  Accordingly, the appellant is not entitled to accrued benefits on that basis.  To that extent, the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER


Entitlement to special monthly compensation for the purpose of entitlement to accrued benefits is denied.


REMAND

The appellant also seeks entitlement to dependency and indemnity compensation due to service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected PTSD caused or aggravated his fatal cardiovascular disease and/or chronic obstructive airway disease.  In support of her claim, she has submitted several medical articles suggesting a relationship, particularly, between PTSD and cardiovascular disease.  Therefore, she maintains that and that service connection is warranted for the cardiovascular disease and/or chronic obstructive airway disease on a secondary basis.  Despite her contentions and the aforementioned medical articles, VA has not yet obtained a medical opinion addressing the appellant's concerns.  

The appellant also states that at the time of his death, the Veteran had a 100 percent schedular rating for his service-connected PTSD.  She notes that in such cases, the VA Adjudication Procedures Manual recognizes that there is a reasonable probability that the Veteran's death was service-connected.  M21-1MR, Part IV, Subpart III, Chapter 2.  As above, she notes that such possibility has not yet been considered by VA.  Therefore, she requests that VA obtain a medical opinion in that regard.  

In light of the foregoing, the Board finds further development of the evidence is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions: 

1.  Request that the Veteran's claims file be reviewed by a VA physician to determine whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's service-connected PTSD contributed substantially or materially to his death.  In so doing, the examiner must render an opinion, with complete rationale, as to whether it is at least as likely as not that the fatal cardiovascular disease, chronic airway disease, and/or diabetes were proximately due to or had been aggravated by the Veteran's service-connected PTSD.  

In considering the possibility of aggravation, the examiner must determine whether there was an increase in the severity of the fatal cardiovascular disease, chronic airway disease, and/or diabetes, and if so, whether such increase was proximately due to or the result of the service-connected PTSD or to the natural progress of the fatal cardiovascular disease, chronic airway disease, and/or diabetes.  Id.  

Please note, temporary or intermittent flare-ups of the symptoms associated with the fatal cardiovascular disease, chronic airway disease, and/or diabetes are not sufficient to be considered aggravation.  Rather, there must be a chronic, identifiable increase in the underlying pathology.  

In rendering his or her opinion, the VA examiner must ensure that the baseline level of severity of the fatal cardiovascular disease, chronic obstructive airway disease, and/or diabetes is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the level of severity of those disorders at the time of the Veteran's death.  

2.  When the actions requested in part 1 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for dependency and indemnity compensation.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, she must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

As noted above, this appeal has been advanced on the Board's docket and must be afforded expeditious treatment.  38 C.F.R. § 20.900(c) (2010).  Indeed, the law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development 

or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


